UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOHN HENNINGER,                                 DOCKET NUMBER
                  Appellant,                         DA-3443-15-0591-I-1

                  v.

     DEPARTMENT OF LABOR,                            DATE: July 1, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           John Henninger, Cedar Creek, Texas, pro se.

           Kristina T. Harrell, Dallas, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his termination appeal for lack of jurisdiction. Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed. Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, we conclude that the petitioner
     has not established any basis under section 1201.115 for granting the petition for
     review. Therefore, we DENY the petition for review and AFFIRM the initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                       BACKGROUND
¶2         Effective April 19, 2015, the agency appointed the appellant, who is
     preference eligible, to an excepted-service position as a Veterans Employment
     Representative.    Initial Appeal File (IAF), Tab 6 at 8.         The appellant was
     appointed under a Veterans Recruitment Appointment (VRA) 2 and subject to a
     1-year trial period.     Id.   Effective August 18, 2015, within 1 year of his
     appointment and during his trial period, the agency terminated the appellant from
     his position due to his failure to disclose on his Optional Form 306 (OF-306),
     Declaration for Federal Employment that he was delinquent on a Federal debt.
     IAF, Tab 1 at 8-10, Tab 7 at 6.
¶3         On September 6, 2015, the appellant appealed his termination. IAF, Tab 1.
     The administrative judge notified the appellant that the Board may lack

     2
       The Standard Form 50 documenting the appellant’s appointment identifies the legal
     authority for the appointment as the Jobs for Veterans Act, Pub. L. No. 107-288. IAF,
     Tab 6 at 8. The Jobs for Veterans Act amended 38 U.S.C. § 4214, which is the
     statutory authority for VRAs. See Pub. L. No. 107-288, § 2(c), 116 Stat. 2033 (2002).
     VRAs are excepted-service appointments made without competition to positions
     otherwise in the competitive service. See 38 U.S.C. § 4214; 5 C.F.R. § 307.103.
     Pursuant to the pertinent statute, 5 U.S.C. § 7511(a)(1)(B), the appellant would acquire
     a right to appeal to the Board after “one year of current continuous service in the same
     or similar positions.”
                                                                                       3

     jurisdiction over his termination appeal and informed him how to establish that he
     had appeal rights under 5 U.S.C. chapter 75 or regulatory appeal rights as a VRA
     appointee as set forth at 5 C.F.R. §§ 307.105, 315.806. IAF, Tab 2 at 2-4, Tab 11
     at 2-3.
¶4         In response, the appellant asserted that the agency failed to afford him the
     procedural protections set forth in 5 C.F.R. § 315.805. IAF, Tab 14 at 4. The
     agency moved to dismiss the appeal for lack of jurisdiction asserting that the
     appellant failed to nonfrivolously allege that he was an employee under 5 U.S.C.
     § 7511(a)(1)(B), that his termination was based on partisan political reasons or
     marital status, or that he was terminated for pre-appointment reasons subject to
     the procedural protections of 5 C.F.R. § 315.805.       IAF, Tab 6 at 4-5, Tab 12
     at 5-7.
¶5         Without holding the appellant’s requested hearing, the administrative judge
     dismissed the appeal for lack of jurisdiction. IAF, Tab 16, Initial Decision (ID).
     The administrative judge found that the appellant did not qualify as an employee
     with Board appeal rights under 5 U.S.C. § 7511(a)(1)(B) because he had not
     completed 1 year of current continuous service. ID at 3-4. The administrative
     judge further found that the appellant did not have Board appeal rights under
     5 C.F.R. § 315.806(b) because he did not allege that his termination was based on
     partisan political reasons or marital status. ID at 5. Finally, the administrative
     judge found that, because the appellant was terminated for post-appointment
     reasons, he was not entitled to the procedural protections of 5 C.F.R.
     § 315.805. ID at 5.
¶6         The appellant has filed a petition for review in which he asserts that the
     administrative judge erred in finding he was not entitled to the procedural
     protections of 5 C.F.R. § 315.805. Petition for Review (PFR) File, Tab 1 at 5-6.
     The appellant also asserts for the first time on review that he meets the definition
     of an employee based on his “continuous service in the federal civilian service
                                                                                            4

     since November 04, 1996.” Id. at 4. The agency has opposed the appellant’s
     petition. PFR File, Tab 3.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶7         Under 5 U.S.C. chapter 75, subchapter II, an individual who meets the
     definition of “employee” at 5 U.S.C. § 7511(a)(1) generally has the right to
     challenge his removal from the Federal service by filing an appeal with the
     Board. See 5 U.S.C. §§ 7512(1), 7513(d); Maibaum v. Department of Veterans
     Affairs, 116 M.S.P.R. 234, ¶ 9 (2011). The definition of “employee” includes “a
     preference eligible in the excepted service who has completed 1 year of current
     continuous service in the same or similar positions—(i) in an Executive agency;
     or (ii) in the United States Postal Service.” 5 U.S.C. § 7511(a)(1)(B).
¶8         It is undisputed that the appellant, a preference eligible, was hired on
     April 19, 2015, and the agency terminated his employment, approximately
     4 months later, on August 18, 2015.          IAF, Tab 6 at 8, Tab 7 at 6.        As the
     administrative judge properly found, the appellant’s prior military service cannot
     be tacked on to civilian service for purposes of meeting the 1-year service
     requirement of 5 U.S.C. § 7511(a)(1)(B). ID at 4 (citing Bell v. Department of
     Homeland Security, 95 M.S.P.R. 580, ¶¶ 15-18 (2004)). Thus, we agree with the
     administrative judge that, based on the record below, the appellant failed to
     nonfrivolously allege that he is an employee.
¶9         On review, the appellant summarily asserts for the first time that he has
     “continuous service in the federal civilian service since November 04, 1996.” 3

     3
       The Board ordinarily will not consider evidence or argument raised for the first time
     in a petition for review absent a showing that it is based on new and material evidence
     not previously available despite the party’s due diligence. Banks v. Department of the
     Air Force, 4 M.S.P.R. 268, 271 (1980); Avansino v. U.S. Postal Service, 3 M.S.P.R.
     211, 214 (1980). However, we have considered the appellant’s arguments on review
     because they implicate the Board’s jurisdiction, an issue that is always before the Board
     and may be raised by any party or sua sponte by the Board at any time during a Board
     proceeding. See Lovoy v. Department of Health & Human Services, 94 M.S.P.R. 571,
     ¶ 30 (2003).
                                                                                      5

      PFR File, Tab 1 at 4. However, he fails to provide any details concerning his
      prior service, such as the position title(s), dates of employment, or job duties.
      Thus, he has failed to nonfrivolously allege that his appointment to his current
      position was preceded by employment without a break in Federal civilian
      employment of a workday. See 5 C.F.R. § 752.402 (defining current continuous
      employment as a period of employment or service immediately preceding an
      adverse action without a break in Federal civilian employment of a workday).
      Nor has the appellant raised a nonfrivolous allegation that his prior position was
      the same or similar to his Veterans Employment Representative position. See
      5 C.F.R. § 752.402 (defining similar positions as positions in which the duties
      performed are similar in nature and character and require substantially the same
      or similar qualifications, so that the incumbent could be interchanged between the
      positions without significant training or undue interruption to the work).
      Therefore, we find that the appellant has failed to nonfrivolously allege that he
      was an employee under 5 U.S.C. § 7511(a)(1)(B).
¶10        A VRA appointee whose employment is terminated within 1 year after the
      date of his appointment also has the same limited Board appeal rights as a career
      or career-conditional employee terminated during the first year of employment.
      See 38 U.S.C. § 4214(b)(1)(E); Ellis v. Department of the Treasury, 81 M.S.P.R.
      6, ¶ 5 (1999); 5 C.F.R. § 307.105. A career or career-conditional employee may
      appeal his termination during his probationary period to the Board if he alleges
      that his termination was based on partisan political reasons or marital status, or
      that his termination for pre-appointment conditions was procedurally deficient.
      See 5 C.F.R. §§ 315.805, 315.806.
¶11        On review, the appellant reiterates his argument below that his termination
      was procedurally deficient. PFR File, Tab 1 at 5-6. When an agency terminates a
      probationary employee for reasons based in whole or in part on conditions arising
      before his appointment, it must follow the procedures set forth in 5 C.F.R.
      § 315.805. A probationer whose termination is subject to 5 C.F.R. § 315.805 may
                                                                                             6

      appeal his termination to the Board on the ground that it was not effected in
      accordance with these procedural requirements. 5 C.F.R. § 315.806(c).
¶12         The record reflects that the appellant was terminated for failing to disclose
      on his OF-306 that he was delinquent on a Federal debt. IAF, Tab 1 at 8. The
      administrative judge found that, although the appellant had certified the same
      OF-306 both as an applicant on March 25, 2015, and as an appointee on April 20,
      2015, he was terminated for post-appointment conduct because the agency’s
      termination letter relied only on his post-appointment certification, which
      occurred on or after his appointment on April 19, 2015. 4 ID at 5. In so finding,
      the administrative judge relied on Pashayev v. Merit Systems Protection Board,
      544 F. App’x 1006, 1009 (Fed. Cir. 2013), and Younies v. Merit Systems
      Protection Board, 662 F.3d 1215, 1218-20 (Fed. Cir. 2011), in which the U.S.
      Court of Appeals for the Federal Circuit (Federal Circuit) found that, when an
      employee submits a declaration both before and after beginning employment, an
      agency can terminate him relying only on the post-employment declaration
      without affording him the procedural protections of 5 C.F.R. § 315.805.
¶13         On review, the appellant contends that Pashayev and Younies are factually
      distinct because they involved employees who knew the information they
      provided on their declarations was false, whereas he unintentionally provided
      false information. 5 PFR File, Tab 1 at 9-10. Such an argument, however, goes to
      the merits of the agency’s decision to terminate him, which is beyond the scope


      4
        The agency’s termination letter refers to the appellant’s OF-306 as being both dated
      and certified on April 19, 2015. IAF, Tab 1 at 8. However, it appears the appellant was
      appointed on April 19, 2015, and certified his OF-306 as an appointee on the following
      day, April 20, 2015. IAF, Tab 12 at 10. Regardless, we agree with the administrative
      judge that the language in the termination letter reflects the agency’s intent to rely on
      the appellant’s conduct on or after his appointment.
      5
       The appellant also inaccurately contends that, in Younies, the Federal Circuit held that
      where an employee submits a declaration both before and after employment, an agency
      cannot rely only on the post-employment declaration as a basis for termination.
      PFR File, Tab 1 at 9-10.
                                                                                        7

      of the Board’s review and not relevant to the jurisdictional issue.       See, e.g.,
      Hope v. Department of the Army, 108 M.S.P.R. 6, ¶ 7 (2008). The appellant also
      contends that the administrative judge erred in relying on Pashayev because it is a
      nonprecedential decision.     PFR File, Tab 1 at 10.    However, the Board may
      choose to follow nonprecedential decisions of the Federal Circuit if, as here, it
      finds the reasoning persuasive. See, e.g., Erlendson v. Department of Justice,
      121 M.S.P.R. 441, ¶ 6 n.2 (2014). Thus, the appellant has not provided a basis to
      disturb the administrative judge’s finding that he failed to nonfrivolously allege
      that he was terminated for pre-appointment reasons.
¶14         Accordingly, we find that the administrative judge properly dismissed the
      appeal for lack of jurisdiction.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
      title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
                                                                                  8

Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional     information     is    available    at    the     court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.